Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Watanabe et al., US Patent Application (20110102302), hereinafter “Watanabe” and Uehara et al., US Patent Application (20040041747), hereinafter “Uehara”

Regarding claim 1 Watanabe discloses a spliced display panel, comprising: a panel body comprising at least one splicing seam The liquid crystal display panels 10 and 20 include: display regions 10A and 20A … the non-display region 30 includes the frame regions 10F and 20F, and if any gap … such a gap or connecting portion also belongs in the non-display region 30. [Watanabe para 0064 see Fig. 1]; and 
a cover plate disposed on a light-exiting side of the panel body, and symmetrically arranged along the splicing seam, the light-transmitting covers 14 and 24 are disposed on the viewer's side of the liquid crystal display panels 10 and 20 [Watanabe para 0066];
wherein the cover plate comprises a cover plate body and a lens assembly connected to the cover plate body, the lens assembly is integrally formed with the cover plate body, and the lens assembly is fixedly connected to another adjacent lens assembly, The light-transmitting covers 14 and 24 include lens portions 141 and 241 and flat plate portions 142 and 242. The lens portions 141 and 241 are provided at edge portions of the light-transmitting covers 14 and 24, whereas the flat plate portions 142 and 242 are provided in portions of the light-transmitting covers 14 and 24 other than the lens portions 141 and 241 [Watanabe para 0066];
wherein an orthographic projection of the lens assembly on a plane where the panel body is located covers at least the splicing seam, The light-transmitting covers 14 and 24 include lens portions 141 and 241 [Watanabe para 0066]; and 
Watanabe does not explicitly disclose but Uehara teaches wherein the lens assembly comprises a first convex lens and a second convex lens, the first convex lens is disposed on a side of the lens assembly close to the panel body, and the second convex lens is disposed on a side of the lens assembly away from the panel body. The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]
    PNG
    media_image1.png
    507
    523
    media_image1.png
    Greyscale




	Uehara discloses a image switching display apparatus is provided with a liquid crystal display unit and first and second lenticular lenses. To display a 3D image, the first lenticular lens is arranged in such a way that the optical axis of the first lenticular lens coincides with the optical axis of the second lenticular lens so that pixels for a left eye display an image for a left eye and pixels for a right eye display an image for a right eye. To display a 2D image, the first lenticular lens is arranged in such a way that the optical axis of the first lenticular lens is shifted from the optical axis of the second lenticular lens by half a lens pitch so that the pixels for the left eye and the pixels for the right eye display the same image independently


Regarding claim 2 Watanabe and Uehara discloses everything above (see claim 1). In addition Uehara discloses wherein the first convex lens comprises a first light incident surface and a first light-exiting surface; and wherein the first convex lens is a plano-convex lens, the first light-incident surface is a plane, the first light-emitting surface is a convex surface, and a thickness of the first convex lens is decreased progressively from an end away from the splicing seam to an end close to the splicing seam. The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 3 Watanabe and Uehara discloses everything above (see claim 2). In addition, Watanabe discloses wherein the second convex lens comprises a second light incident surface and a second light-exiting surface; and wherein the second convex lens The light-transmitting covers 14 and 24 include lens portions 141 and 241 [Watanabe para 0066];

Regarding claim 4 Watanabe and Uehara discloses everything above (see claim 3). In addition, Uehara discloses wherein an end of the second convex lens close to the splicing seam is fixedly connected to the first convex lens. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 5 Watanabe and Uehara discloses everything above (see claim 2). In addition, Uehara discloses wherein the second convex lens comprises a second light incident surface and a second light-exiting surface; and wherein the second convex lens is a lenticular lens, and the second light incident surface and the second light-exiting surface are both convex surfaces. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 6 Watanabe and Uehara discloses everything above (see claim 5). In addition, Uehara discloses wherein an end of the second convex lens away from the splicing seam is fixedly connected to the first convex lens. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 7 Watanabe and Uehara discloses everything above (see claim 1). In addition, Uehara discloses wherein the lens assembly is screwed to the panel body. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082] (One skilled in the art would have known the technology of using a common screw to attach bodies to each other)


8. A spliced display panel, comprising: a panel body comprising at least one splicing seam The liquid crystal display panels 10 and 20 include: display regions 10A and 20A … the non-display region 30 includes the frame regions 10F and 20F, and if any gap … such a gap or connecting portion also belongs in the non-display region 30. [Watanabe para 0064 see Fig. 1];
and a cover plate disposed on a light-exiting side of the panel body, and symmetrically arranged along the splicing seam, The liquid crystal display panels 10 and 20 include: display regions 10A and 20A … the non-display region 30 includes the frame regions 10F and 20F, and if any gap … such a gap or connecting portion also belongs in the non-display region 30. [Watanabe para 0064 see Fig. 1];
wherein the cover plate comprises a cover plate body and a lens assembly connected to the cover plate body, and an orthographic projection of the lens assembly on a plane where the panel body is located covers at least the splicing seam, The light-transmitting covers 14 and 24 include lens portions 141 and 241 and flat plate portions 142 and 242. The lens portions 141 and 241 are provided at edge portions of the light-transmitting covers 14 and 24, whereas the flat plate portions 142 and 242 are provided in portions of the light-transmitting covers 14 and 24 other than the lens portions 141 and 241 [Watanabe para 0066];
 and Watanabe does not explicitly disclose but Uehara teaches wherein the lens assembly comprises a first convex lens and a second convex lens, the first convex lens is disposed on a side of the lens assembly close to the panel body, and the second convex lens is disposed on a side of the lens assembly away from the panel body The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082].

Regarding claim 9 Watanabe and Uehara discloses everything above (see claim 8). In addition, Uehara discloses wherein the first convex lens comprises a first light incident surface and a first light-exiting surface; and wherein the first convex lens is a plano-convex lens, the first light-incident surface is a plane, the first light-emitting surface is a convex surface, and a thickness of the first convex lens is decreased progressively from an end away from the splicing seam to an end close to  The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 10 Watanabe and Uehara discloses everything above (see claim 9). In addition, Uehara discloses wherein the second convex lens comprises a second light incident surface and a second light-exiting surface; and wherein the second convex lens is a meniscus lens, the second light incident surface is a concave surface, and the second light-exiting surface is a convex surface. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 11 Watanabe and Uehara discloses everything above (see claim 10). In addition, Uehara discloses wherein an end of the second convex lens close to the splicing seam is fixedly connected to the first convex lens. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

 The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 13 Watanabe and Uehara discloses everything above (see claim 12). In addition, Uehara discloses wherein an end of the second convex lens away from the splicing seam is fixedly connected to the first convex lens. image switching display apparatus can further comprise an actuator, attached to at least one of the first and second optical unit, for moving the one of the first and second optical unit in relative to the other optical unit [Uehara para 0036]

Regarding claim 14 Watanabe and Uehara discloses everything above (see claim 8). In addition, Uehara discloses wherein the lens assembly is fixedly connected to another adjacent lens assembly. attached to at least one of the first and second optical unit, for moving the one of the first and second optical unit in relative to the other optical unit [Uehara para 0036]

Regarding claim 15 Watanabe and Uehara discloses everything above (see claim 8). In addition, Uehara discloses wherein the lens assembly is integrally formed with the cover plate body. A frame 7 for suppressing transformation of the lenticular lens 31, such as warping and deformation, is attached to the periphery of the lenticular lens 31. Attached to the frame 7 is an actuator 6 which can move the lenticular lens 31 in the direction 11 with respect to the lenticular lens 32. [Uehara para 0084]

Regarding claim 16 Watanabe and Uehara discloses everything above (see claim 8). In addition, Uehara discloses wherein the lens assembly is screwed to the panel body. A frame 7 for suppressing transformation of the lenticular lens 31, such as warping and deformation, is attached to the periphery of the lenticular lens 31. Attached to the frame 7 is an actuator 6 which can move the lenticular lens 31 in the direction 11 with respect to the lenticular lens 32. [Uehara para 0084]

17. A spliced display device, comprising a spliced display panel, the spliced display panel comprising: a panel body comprising at least one splicing seam The liquid crystal display panels 10 and 20 include: display regions 10A and 20A … the non-display region 30 includes the frame regions 10F and 20F, and if any gap … such a gap or connecting portion also belongs in the non-display region 30. [Watanabe para 0064 see Fig. 1]; 
 and a cover plate disposed on a light-exiting side of the panel body, and symmetrically arranged along the splicing seam, the light-transmitting covers 14 and 24 are disposed on the viewer's side of the liquid crystal display panels 10 and 20 [Watanabe para 0066];
wherein the cover plate comprises a cover plate body and a lens assembly connected to the cover plate body, and an orthographic projection of the lens assembly The light-transmitting covers 14 and 24 include lens portions 141 and 241 and flat plate portions 142 and 242. The lens portions 141 and 241 are provided at edge portions of the light-transmitting covers 14 and 24, whereas the flat plate portions 142 and 242 are provided in portions of the light-transmitting covers 14 and 24 other than the lens portions 141 and 241 [Watanabe para 0066];
 on a plane where the panel body is located covers at least the splicing seam, The light-transmitting covers 14 and 24 include lens portions 141 and 241 [Watanabe para 0066]; and 
Watanabe does not explicitly disclose but Uehara teaches wherein the lens assembly comprises a first convex lens and a second convex lens, the first convex lens is disposed on a side of the lens assembly close to the panel body, and the second convex lens is disposed on a side of the lens assembly away from the panel body. The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 18 Watanabe and Uehara discloses everything above (see claim 17). In addition, Watanabe discloses wherein the first convex lens comprises a first light incident surface and a first light-exiting surface; and wherein the  The light-transmitting covers 14 and 24 include lens portions 141 and 241 [Watanabe para 0066];

Regarding claim 19 Watanabe and Uehara discloses everything above (see claim 18). In addition, Uehara discloses wherein the second convex lens comprises a second light incident surface and a second light-exiting surface; and wherein the second convex lens is a meniscus lens, the second light incident surface is a concave surface, and the second light-exiting surface is a convex surface. The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 20 Watanabe and Uehara discloses everything above (see claim 19). In addition, Uehara discloses wherein an end of the second convex lens close to the splicing seam is fixedly connected to the first convex lens. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J MICHAUD/Examiner, Art Unit 2694